FARIS, J.
This is- an- original proceeding under the Habeas Corpus Act, brought by petitioner against Martin O’Brien, Chief of Police of the City of St. Louis, and A. W. Schwartz, Captain in command of the Central Police District of said city (herein called respondents), wherein petitioner avers that he is being re-, strained of Ms liberty by respondents.
The facts in the case are disclosed by the pleadings, which consist of the application for our writ, the return of the respondents thereto, and the answer of petitioner *361to said return.' The above pleadings together with respondents’ motion for judgment thereon, constitute the whole record in the case. Under settled rules of law, to which more definite reference will be made in the opinion, the conceded facts in the case must for the purpose of this discussion be taken from the return of the respondents. This return shows — and. therefore the facts are — that respondent Martin O’Brien is Chief of Police of the City of St. Louis, and that respondent A. W. Schwartz is Captain of Police of said city in charge of the Central Police District thereof. On the 26th day of November, 1918, petitioner was arrested by a police officer of the City of St. Louis on the charge of having-violated the provisions of an ordinance of said city regulating automobile traffic on the streets thereof. Petitioner was taken to the station of the Central Police District, accompanied by his attorney, and, presumably, by one Ike Grodsky. Both petitioner and said Grodsky as his proposed security signed a paper which is referred to in the pleadings and briefs in the ease as a “bail bond.” This so-called bail bond, as signed and tendered for filing and approval (omitting venue and the residences of petitioner and said Grodsky), reads as follows:
We, the undersigned, — -as principal, and-as security do hereby acknowledge ourselves each to be indebted to the City of St. Louis in the sum of -hundred dollars, to be levied upon our respective goods, chattels, lands and tenements UPON CONDITION, that if the said above named principal shall personally be and appear before the City Court Jkdga- of the City of St. Louis, at City Court-of said City, on the-day of-. — , 191— at the opening of the aforesaid City Court, in the forenoon of said day, then and there to answer a charge of violating an Ordinance of said City, and shall also appear on any future day to which this cause may be continued, and shall not depart thence without leave being first had and obtained from said City Court Judge, then this recognizance to be null and void, otherwise to remain in full force and effect. Principal Frank S- Tartar [Seal] Security Ike Grodsky [Seal] day of-, 191— Taken and certified this--in charge of-Distriet.
*362While there is a blank space on the so-called bail bond which was apparently intented for the signature of the police officer, or so-called desk sergeant, in charge of the police station, evidencing the approval of such bond by such officer, no such signature or approval — as will be noted — appears on the above paper.
The return avers that Ike G-rodsky, whose signature appears on the above paper as the proffered security therein, was not at the time of his tender as such security an- eligible bondsman; for the reason that there was outstanding against him, at the time he was tendered as security, an unpaid judgment in favor of the City of St. Louis upon a forefeited bail bond. The return pleads an ordinance of the City of St. Louis (which we will set out in our discussion of the case) which, in s.ubstance, forbids the approval as bondsman of any person who shall, at the time he is tendered as such have outstanding against him an unsatisfied judgment rendered on a forfeiture of a bond. The above-mentioned ordinance also provides for the taking of bail and the execution 'and approval of bail bonds, and designates the officers who are thereby authorized to take and approve such bonds.
The above facts, as well as others not pertinent to the points which we find it necessary to discuss are, as stated, well pleaded in the return. No denial is made in the answer of petitioner of the truth of the above facts, or of any of them. In fact, the return sets out a photographic copy of the above-quoted paper offered by petitioner as a bond, and it is admitted by the answer that the photographic copy so pleaded by respondents is a true and correct copy of the identical bond by him tendered. Neither is there any denial made of the allegation of the return that said G-rodsky, tendered as aforesaid by petitioner as his security, had, at the time of such tender of him as bail, outstanding against him an unsatisfied judgment rendered on a bond forfeiture.
*363Respondents in their return further aver that at the time of the arrest of petitioner there was in force a certain statute of this State which permitted the collection, by any police officer in charge of any police station,' of a fee of fifty cents for each and every bond taken by any police officer for the appearance of any person charged with the violation of any ordinance of the City of St. Louis, It is further averred that petitioner refused to pay the said sum of fifty cents so authorized by the statute above mentioned to be collected for the taking and approval of such bond, and that for this refusal, if for no other reason, respondents were warranted in holding petitioner.
Petitioner in his answer admits the existence of this statute thus pleaded by respondents, which is, to-wit, Section 3459, Revised Statutes 1909, arid which in pertinent parts reads as follows :
“This fund shall be created in the following manner: . . . .all percentages of rewards allowed to members of any police force under the regulations of its department together 'faith a fee of fifty cents for each and every bond taken by any police officer for the. dppearance of any person charged with violating any city ordinance, which said officer is authorised then and there to collect: . . . all of which money herein designated shall.' be paid to the treasurer of said relief association.” (Italics ours). [Laws 1913, p. 192.]
But, petitioner avers that the above section of the statute, relied on by respondents for their second defense, is unconstitutional and void, for that it offends against divers provisions of the Constitution of Missouri, which he designates, as well as against the provisions of the Fourteenth Amendment to the Constitution of the United States.
The answer of petitioner to the return of respondents contained, when filed, the averment that petitioner had no information as to whether or not Brodsky, the person offered by him as a surety, had any bond forfeiture outstanding against him at the time he was tend*364ered as security; as also a general denial of all other allegations made in the return. Upon stipulation filed herein before submission, both of the above allegations of the answer were stricken out, thus- leaving the averments of the return upon these points as the conceded and ultimate facts in the case. ;
The above facts, together with such further facts as we may find it necessary to set out in our discussion of the case, will suffice to make clear the points we find it necessary to decide.
constitutionality The constitutionality of that part of Section 3459, Revised Statutes 1909, which provides that a fee of fifty cents shall be collected “for each and every bond taken by any police officer for the appearance of any person charged with violating any city ordinance,” is most vigorously assailed by petitioner. But we have many times ruled that before a person may be heard to question the constitutional validity of any law such person must be in such position as regards the law which he attacks, as to be directly affected by it. [State v. Bockstruck, 136 Mo. 335; State v. Bixman, 162 Mo. 1.] While the cases which so hold are not precisely on all-fours with the actual points here presented, they are in all ways analagous.
Therefore, even if we were for argument’s sake to concede that petitioner’s attack upon the constitutionality of the statute, supra, is well taken, we are unable to reach and decide that point in this case. The facts of this case, as those facts are agreed to perforce the state -of the pleadings, preclude any examination into the validity of the law which allows the charge complained of to be exacted. Petitioner never reached this point, for reasons which we point out below and which are manifest; therefore we cannot reach it.
Before petitioner was in' a legal position to complain of the exaction of the sum of fifty cents for taking a bond for his appearance, it was his■ duty to tender a good and sufficient bond, signed by a good and sufficient *365bondsman. He did not do either of these things. The lack of doing both or either of these things warranted the refusal of the police officer, or so-called “desk sergeant” to take and approve the, alleged bond tendered. Upon these points the showing by the pleadings of the facts is; (a) that the alleged bond tendered for filing to the desk sergeant in charge of the Central District Police Station, was a mere printed skeleton form, whiqh did not set forth in the body thereof the name either of the principal, or the surety, neither was any sum specified as a penalty therein, nor any day, or date for the appearance of the principal, nor any certain court named before which he was bound to appear; (b) that said alleged bond was not signed by a qualified surety, and (c) that it was not approved as a bond, or as a sufficient bond, by the desk sergeant, no indorsement of approval appearing thereon. The above facts are pleaded in the return, and are either admitted, or they are not traversed in the answer of petitioner. Therefore, they stand conceded as the ultimate facts in the case, for the purposes of this proceeding. [In re Breck, 252 Mo. l. c. 319; Ex part Durbin, 102 Mo. 100; Ex parte Brvan, 76 Mo. 253.]
It is manifest that under the definition of' a bail bond, .as given by this court, the-paper tendered was not a bail bond, because it was lacking in certain essential features of such instruments. [State v. Wilson, 265 Mo. l. c. 19.] It is true that petitioner does plead that it was, and long had been, the custom of the desk sergeant in charge of the Central District Police Station to accept blank “scraps of paper” of the sort tendered here as good and sufficient bonds, and upon this custom petitioner bottoms the alleged duty of the desk sergeant to accept as a bond the blank and incomplete paper which was tendered in the instant case. The insistence is bottomed, we assume, upon the theory of waiver. We do not think such a doctrine has any application here. At common law, this desk sergeant, or police officer, could not *366have taken or approved a bond for petitioner’s appearance to answer the charge against him. Whatever authority this officer had in the premises was contained in and conferred alone by the ordinance. This ordinance was, so to speak, the .power of attorney which gave the officer authority to take bail. [Lamar Township v. Lamar, 261 Mo. 171.] Pursuant to the procedural rule of necessity, petitioner will not be heard to deny knowledge of the terms of this ordinance. Its terms therefore were known to petitioner, as fully as they were known to the officer. The latter could not waive compliance with the terms of this ordinance. While there may possibly be cases, wherein a public officer whose duties and powers are prescribed by statute, or ordinance, may so far waive compliance on the part of others as to create liabilities against himself personally, or against such persons so dealing with him, it would be against public policy to require the municipality for which such officer acts or assumes to/act, or to require his superior officers, either to suffer'1 or be bound by such waivers. For these waivers are, in the last analysis, nothing but plain omissions to perform incumbent duties in the way the written law requires these duties to be performed. Whatever the custom may have been as to accepting blank papers in other cases in lieu of bonds, that custom cannot inure to the benefit of, or aid petitioner here.
Moreover, as already stated, the effect of the pleadings is to admit that the proposed bondsman offered as bail by petitioner was not a competent, or eligible surety. The return of respondents averred facts and pleaded an ordinance of the City of St. Louis, which conclusively show that the surety offered was not sufficient. These allegations of the return were not denied; so as seen above they .stand as admitted facts in the case. The ordinance pleaded and that which confers, we take it, upon police officers the sole authority which such officers have to take and approve bonds for the appearance of *367persons charged with violations of the ordinance .of the City of St. Louis, reads thus:
“Any person arrested for any violation of an ordinance may he admitted to bail by executing a bond to the city, with sufficient security, to be approved by the mayor, comptroller, city court judge, the marshall or his deputies, the chief of police, police captains or other police officers in charge at the time of any station house, but by the city court judge only when the case is on the docket of the city court, in such an amount at the discretion of the officer as will secure the prisoner’s presence, but not exceeding the sum of five hundred dollars, conditioned that said person appear upon a day named before the city court judge, or at such time as said cause may be continued by motion of' the person arrested or by order of the city court judge, to await his or her- trial upon the charge against him or her, and every bond taken as above shall be forthwith filed with the clerk of said city court, by the officer approving and taking out such bond; provided, that no attorney at law, police officer, constable or his deputy, or any officer of the City of St. Louis, whether elected or appointed, shall be received as security upon said bond; and provided, further, • that no one shall be accepted as bondsman who shall have standing against him an unsatisfied judgment rendered on a forfeiture of bond.” [Sec. 53, Art. 1, Chap. 4, R. C. St. Louis, 1914.]
Under the above ordinance it was the duty of petitioner to tender good and sufficient bail, that is to say, a qualified and financially solvent surety; being, either, one who ivas actually approved by the police officer, or one whose solvency, occupation and record were such as to render his approval by the police officer legally obligatory upon the latter. This, as it stands admitted upon the solemn record here was not done.
It follows that, for the failure of petitioner either to tender a good and sufficient bail bond, or to tender sufficient security thereon, the refusal of the police officer, or desk sergeant in charge of the Central District Police *368Station, to release petitioner on bond, was justified. And this is so, regardless of whether Section 3459, Revised Statutes 1909, in permitting the collection of a fee of fifty cents for taking bond for the appearance of petitioner, is constitutional or unconstitutional. So, we conclude with the premise with which we began, that petitioner must be in, or must have brqught himself into, a situation wherein he is directly affected by the law which he urges as invalid, before he will be heard to question that law. Since he failed to do this, we will not examine whether such law is good or bad from the standpoint of the Constitution.
■ It results that our writ of habaes corpus was improvidently issued and ought to be quashed and petitioner remanded to the custody of the respondents. Let it be so ordered.
All concur.